                                                                                    r~ii
                                                                                            •"i

                                                                                     vt (^OuH7 c.l)
                                                                                                      cA
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                              * '"*'^22 2619
GREGORY TUCKER,                                                            BROOKLYN OFFICE
                                         Petitioner,
                                                           MEMORANDUM & ORDER
                      -against-
                                                           15-CV-5783(ENV)
SUPERINTENDENT THOMAS GRIFFIN,

                                         Respondent
                                                       X

VITALIANO,D J.

       On October 7,2015,pro se petitioner Gregory Tucker filed an application for a writ of
habeas corpus pursuant to 28 U.S.C. § 2254,challenging a state courtjudgment of conviction.
Pet., Dkt. 1. For the reasons discussed below, his petition is dismissed as moot.
                                              Background


       After a 2010jury trial in Kings County Supreme Court, Tucker stood convicted of one
count of rape in the first degree and one count of criminal sexual act in the first degree. He was
sentenced to a term ofimprisonment of25 years to life. Trial Tr. at 273,286, Dkt. 5-2. In
October 2015, he filed this petition, which the state opposed. See Resp. to Order to Show Cause,
Dkt. 5. By letter dated December 12,2018, Deborah Tucker, petitioner's wife, advised the Court
that petitioner had passed away in November 2017 and requested a decision on his petition. See
Dec. 12,2018 Letter, Dkt. 7. A search ofthe New York State Department of Corrections
website confirms that Tucker died in November 2017.^




  http://nysdoccslookup.doccs.ny.gov/.
                                            Discussion


       Under federal law, a court may grant a writ of habeas corpus to a petitioner who is "in

custody pursuant to the judgment of a State court only on the ground that he is in custody in

violation ofthe Constitution or laws or treaties of the United States." 28 U.S.C. § 2254(a). On

his call home from God in 2017, Tucker was released from state custody by an infinitely higher

authority. His release from "custody" by death renders the petition moot. See, e.g., Krantz v.
United States, 224 F.3d 125, 127(2d Cir. 2000); Rivera v. Pearlman,No.02-CV-2399(LAK),

2004 WL 533333, at *1 (S.D.N.Y. Mar. 16,2004); Zaker v. Artus, No. 04-CV-886A,2007 WL
1521621,at *1 (W.D.N.Y. May 22,2007); Sacco v. U.S. Parole Comm'n,No. 9:07-CV-0078,
2008 WL 4426585, at *1 (N.D.N.Y. Sept. 25, 2008). Moreover, it is not within the

constitutional authority offederal courts to "give opinions upon moot questions",see Calderon
V. Moore,518 U.S. 149, 150, 116 S. Ct. 2066, 135 L. Ed. 2d 453(1996)(citation omitted), not
even to the widow of a habeas petitioner.
                                           Conclusion


       In line with the foregoing, Tucker's petition is dismissed as moot. A certificate of

appealability shall not issue. See 28 U.S.C. § 2253(c).

       The Court certifies, pursuant to 28 U.S.C. § 1915(a), that any appeal from this

Memorandum and Order would not be taken in good faith and, therefore, informa pauperis is

denied for the purpose of any appeal. See Coppedge v. United States, 369 U.S. 438,444-45,82
S. Ct. 917,8 L. Ed. 2d 21 (1962).

       The Clerk of Court is directed to mail a copy ofthis Memorandum and Order to Deborah

Tucker, to enter judgment accordingly, and to close this case.

       So Ordered.




Dated: Brooklyn, New York

        January 15, 2019

                                                    /s/ USDJ ERIC N. VITALIANO

                                                           ERIC N. VITALIANO

                                                           United States District Judge
